Title: [Diary entry: 5 August 1785]
From: Washington, George
To: 

Friday 5th. Thermometer at 74 in the Morning—76 at Noon and 76 at Night. After Breakfast, and after directing Mr. Rumsey when he had marked the way and set the labourers to Work to meet us at Harpers ferry on the Evening of the Morrow at Harpers Ferry (at the conflux of the Shannondoah with the Potomack) myself and the Directors set out for the same place by way of Frederick Town (Maryland). Dined at a Dutch mans 2 Miles above the  Mo[uth] of Monocasy & reached the former about 5 ’Oclock. Drank Tea—supped—and lodged at Govr. Johnsons. In the Evening the Bells rang, & Guns were fired; & a Committee waited upon me by order of the Gentlemen of the Town to request that I wd. stay next day and partake of a public dinner which the Town were desirous of giving me. But as arrangements had been made, and the time for examining the Shannondoah Falls, previous to the day fixed for receiving labourers into pay, was short I found it most expedient to decline the honor.